Case: 20-20559     Document: 00515979723         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 16, 2021
                                  No. 20-20559
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Zebadiah Jerome Comb,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:13-CR-575-6


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Zebadiah Jerome Comb, federal prisoner # 97622-079, moves this
   court for leave to proceed in forma pauperis (IFP) in his appeal from the
   district court’s denial of his motion for compassionate release pursuant to 18
   U.S.C. § 3582(c)(1)(A)(i). He also moves for the appointment of counsel.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20559      Document: 00515979723           Page: 2    Date Filed: 08/16/2021




                                     No. 20-20559


          By moving to proceed IFP in this court, Comb challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted).
          We review the denial of a motion for compassionate release for an
   abuse of discretion. United States v. Thompson, 984 F.3d 431, 433 (5th Cir.
   2021), cert. denied, 2021 WL 2044647 (U.S. May 24, 2021). “[A] court
   abuses its discretion if it bases its decision on an error of law or a clearly
   erroneous assessment of the evidence.” United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020) (internal quotation marks and citation omitted).
          However, Comb’s appellate brief does not challenge the district
   court’s denial of his motion for compassionate release. Instead, Comb seeks
   to challenge the legality of his conviction and sentence for aiding and abetting
   a bank robbery for the fourth time. Comb has therefore waived review of the
   only issue properly before this court. See Yohey v. Collins, 985 F.2d 222, 224-
   25 (5th Cir. 1993).
          Accordingly, the appeal is DISMISSED as frivolous. See Baugh, 117
   F.3d at 202 n.24; see also 5th Cir. R. 42.2. The IFP motion is DENIED.
   See Howard, 707 F.2d 220-21. Comb’s motion for appointment of counsel
   also is DENIED.
          Comb is ORDERED to pay a sanction of $100 to the clerk of this
   court, and he is BARRED from filing in this court or any court subject to
   this court’s jurisdiction a challenge to his conviction and sentence until the
   sanction is paid, unless he obtains leave of the court in which he seeks to file
   such challenge. Comb is once again WARNED that any repetitive or
   frivolous filings in this court or any court subject to this court’s jurisdiction




                                          2
Case: 20-20559      Document: 00515979723           Page: 3     Date Filed: 08/16/2021




                                     No. 20-20559


   may invite the imposition of further sanctions, including dismissal, monetary
   sanctions, and restrictions on his ability to file pleadings in this court and any
   court subject to this court’s jurisdiction.




                                           3